Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 9 December 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My Dear Marqs
                            Philadelphia 9th Decr 1783
                        
                        I have the honor of introducing to your acquaintance, Doct: Witherspoon President of the College of New
                            Jersey & the bearer of this letter—It is with pleasure I can recommend him to your notice, as a Gentleman well
                            known on this side the water for his Abilities & Literature; I therefore the more readily take the liberty of
                            presenting him to you as worthy of your civilities.
                        We have just now my Dear Friend closed the military scene by taking possession of New York—I am now on my way
                            to Annapolis to lay my resignation before Congress—from thence I shall retire directly to Mount Vernon, where I anticipate
                            the pleasing moment when I shall embrace My Dr Marqs—being with every sentiment of esteem Yours &ca
                        
                            G: Washington
                        
                    